     Case 3:19-cv-00618 Document 56 Filed 11/25/20 Page 1 of 3 PageID #: 293




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT HUNTINGTON


TIMOTHY R. JONES and
JANIE COLE

               Plaintiffs,

v.                                                  CIVIL ACTION NO.: 3:19-cv-00618
                                                    JUDGE: Robert C. Chambers

THE BOARD OF EDUCATION OF
PUTNAM COUNTY, WEST VIRGINIA, et al.

               Defendants.


                               NOTICE OF MEDIATION


       PLEASE TAKE NOTICE that the above-styled action is scheduled for mediation on
Thursday, December 17, 2020, beginning at 9:00 o'clock a.m. with Frank Litton as mediator.



       The mediation will be conducted in person at the law offices of Bailey & Wyant, PLLC,
500 Virginia Street, East, Suite 600, Charleston, West Virginia. The following parties and counsel
will appear in person:


       Plaintiffs Timothy R. Jones and Janie Cole, and their counsel, Harvey D. Peyton, Esq.;

       Defendants John Hudson, Sharla Griffith, and Candi Hatfield, and their counsel,
       David J. Mincer, Esq.; and

       Defendants Alicia Coey and Eddie Starcher and their counsel, Timothy J. LaFon, Esq.

       All appropriate precautions related to Covid-19 as set out by the West Virginia Supreme
Court of Appeals for in person proceedings will be in place during the mediation, including but
not limited to the wearing of masks/face coverings and social distancing.


                                                1
    Case 3:19-cv-00618 Document 56 Filed 11/25/20 Page 2 of 3 PageID #: 294




       Any information submitted for review to Mediator Frank Litton shall be submitted on or
before December 14, 2020, and shall be submitted via email to: frank@littonlawoffice.com.


       Unless otherwise agreed to during the mediation, any mediation fees and expenses shall be
divided equally between Plaintiffs and Defendants.



                                                     TIMOTHY R. JONES AND JANIE COLE
                                                            BY COUNSEL

/s/      Harvey D. Peyton
HARVEY D. PEYTON, ESQUIRE
West Virginia State Bar No. 2890
PEYTON LAW FIRM, PLLC
2801 First Avenue, P.O. Box 216
Nitro, WV 25143
Telephone:     (304) 755-5556
Telefax:       (304) 755-1255
Counsel for the Plaintiffs




                                               2
     Case 3:19-cv-00618 Document 56 Filed 11/25/20 Page 3 of 3 PageID #: 295




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       AT HUNTINGTON


TIMOTHY R. JONES and
JANIE COLE

               Plaintiffs,

v.                                                     CIVIL ACTION NO.: 3:19-cv-00618
                                                       JUDGE: Robert C. Chambers

THE BOARD OF EDUCATION OF
PUTNAM COUNTY, WEST VIRGINIA, et al.

               Defendants.


                             CERTIFICATE OF SERVICE
        I, Harvey D. Peyton, counsel for Plaintiffs, do hereby certify that I have this 25th day of
November, 2020, served a copy of the foregoing "NOTICE OF MEDIATION " upon the following
parties of record through the Court's Electronic Case Filing (ECF) system:

Timothy J. LaFon, Esq.
Ciccarello Del Giudice & LaFon
1219 Virginia Street, E., Suite 100
Charleston, WV 25301-2912
Email: tlafon@cdlwv.com
Counsel for Alicia Coey a/k/a Alicia Powell, & Eddie Starcher

David J. Mincer, Esq.
Jeffrey M. Carder, Esq.
Bailey & Wyant, PLLC
500 Virginia Street, East, Suite 600
P. O. Box 3710
Charleston, WV 25337-3710
Email: dmincer@baileywyant.com; jcarder@baileywyant.com
Counsel for Board of Education of Putnam County, W. Va.,
John Hudson, Sharla Griffith, and Candi Hatfield

                                             /s/        Harvey D. Peyton
                                                       HARVEY D. PEYTON



                                                   3
